

115 HR 5519 IH: Invasive Species Prevention and Forest Restoration Act
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5519IN THE HOUSE OF REPRESENTATIVESApril 13, 2018Mr. Welch introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Plant Protection Act for purposes of mitigating the threat of invasive species, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Invasive Species Prevention and Forest Restoration Act. 2.Expanding emergency authority with respect to invasive species (a)In generalSubsection (a) of section 442 of the Plant Protection Act (7 U.S.C. 7772) is amended by striking noxious weed threatens and inserting noxious weed directly or indirectly threatens.
 (b)Emergency definedSection 442 of the Plant Protection Act (7 U.S.C. 7772) is amended by adding at the end the following new subsection:
				
 (d)Emergency definedIn this section, the term emergency means an outbreak of a plant pest or noxious weed that the Secretary determines is occurring at a time during which insufficient Federal funds are available to timely achieve the arrest, control, eradication, or prevention of the spread of such plant pest or noxious weed..
 (c)Disbursement of fundsSubsection (b) of section 442 of the Plant Protection Act (7 U.S.C. 7772) is amended by adding at the end the following: Any funds so transferred with respect to a designation of an emergency under subsection (a) shall be transferred not later than 60 days after the date on which such designation is made..
 3.Forest reclamation grantsSubtitle K of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3310 et seq.) is amended by adding at the end the following new section:
			
				1473H.Forest reclamation grants
 (a)Establishment of programThe Secretary, for purposes of addressing the critical threat to numerous tree species posed by non-native plant pests and noxious weeds, shall award competitive grants for studies of a two- to five-year duration to eligible institutions under which such eligible institutions—
 (1)conduct research to promote the restoration of affected tree species, including research on— (A)biological control of plant pests or noxious weeds threatening native tree species heavily damaged by non-native pests;
 (B)exploration of genetic manipulation of plant pests or noxious weeds; (C)enhancement of host-resistance mechanisms; and
 (D)development of other strategies for restoring individual tree species; and (2)develop and disseminate to the public tools and information based on the research conducted under this section.
 (b)Eligible institutionsAn entity eligible to receive a grant under this section is any of the following: (1)An agency of the Federal Government.
 (2)A State cooperative institution. (3)A college or university offering a baccalaureate or higher degree in the study of food, forestry, and agricultural sciences.
 (4)A nonprofit entity described in section 501(c)(3) of the Internal Revenue Code (and exempt from tax under section 501(a) of such Code).
 (c)ApplicationEach eligible institution seeking to receive a grant under this section shall submit a comprehensive forest restoration research program to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
					(d)Use of funds
 (1)In generalAn eligible institution receiving a grant under this section may use funds received through such grant only to conduct research intended to address specific questions related to the recovery of tree species native to the United States suffering severe levels of mortality caused by non-native plant pests or noxious weeds.
 (2)Matching requirementNotwithstanding section 1492, an eligible institution receiving a grant under this section shall provide matching funds from non-Federal sources in an amount equal to not less than 20 percent of the grant. Indirect costs charged against a grant awarded under this section shall not exceed 30 percent of the total Federal funds provided under the grant award.
 (3)Maximum amount of grantsThe total amount of grant funding a grant recipient is eligible to receive under this section shall not exceed $100,000 per year.
 (e)Cooperation among eligible institutionsThe Secretary, to the maximum extent practicable, shall encourage eligible institutions to cooperate in setting research priorities under this section.
 (f)AdministrationIn carrying out this subsection, the Secretary shall— (1)establish a committee of experts composed of representatives of the United States Forest Service, Animal and Plant Health Inspection Service, Agricultural Research Service, and State forestry agencies to advise the Secretary on criteria appropriate for—
 (A)defining research topics eligible for funding under this section; (B)reviewing grant proposals’ adherence to the purposes specified in subsection (a)(1); and
 (C)membership in scientific peer review panels to review grant applications; (2)establish an advisory committee composed of representatives of land-grant colleges and universities and affiliated State agricultural experiment stations, the forest products industry, recreationists, and conservation organizations to assist the committee of experts established under paragraph (1) with respect to the responsibilities of such committee specified in subparagraphs (A), (B), and (C) of such paragraph; and
 (3)submit, beginning one year after the date on which the first grant is awarded under this section, and annually thereafter to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the use of funds under this section in the previous year.
 (g)FundingOf the funds available to the Commodity Credit Corporation, the Secretary shall make available to carry out this section—
 (1)$3,000,000 for fiscal year 2019; (2)$5,000,000 for fiscal year 2020;
 (3)$8,000,000 for fiscal year 2021; and (4)$10,000,000 for fiscal year 2022.
 (h)DefinitionsIn this section, the terms plant pest and noxious weed have the meanings given such terms in section 403 of the Plant Protection Act (7 U.S.C. 7702).. 